Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., US PGPUB 2012/0139883 hereinafter referenced as Lee in view of Jang et al., US PGPUB 2012/0269316 hereinafter referenced as Jang.

As to claim 1, Lee discloses a display panel comprising: a display area comprising gate lines and data lines (display area DA, fig. 1); and
a gate driver electrically connected to the gate lines and comprising a plurality of stages (gate driver circuit 200, fig. 1),
wherein a stage of the plurality of stages comprises: a carry signal generator outputs a carry signal to a carry signal output terminal electrically connected to at least one of next stages ([0076] The first input terminal IN1 of the first stage SRC1 receives a vertical start signal STV or one of the carry signals outputted from previous stages);
an output unit outputs a gate voltage to a gate voltage output terminal electrically connected to a gate line ([0081] The first output terminal OT1 is electrically connected to a corresponding gate line to output the gate signal Gn (e.g., G1, G2, . . . Gm));
a pull-down unit configured to decrease a voltage of the carry signal and a voltage of the gate voltage (pull-down part 260, fig. 3); and 
an inverter unit outputs an inverter signal to the pull-down unit (e.g. switch 270, fig. 3), and 
wherein the gate voltage has a first low voltage ([0012] the pull-down part pulls down the high voltage of an n-th gate signal to a first low voltage in response to an (n+1)th carry signal (mirroring an (n+1)th gate signal)), the carry signal has a third low voltage, and the first low voltage, the second low voltage and the third low voltage have different voltage values from each other ([0012] the first holding part holds the carry signal down to the second low voltage in response to the clock signal).
Lee does not specifically disclose the inverter signal has its own low voltage.
However, in the same endeavor, Jang discloses the inverter signal which has its own low voltage ([0014] wherein the node controller of the nth stage includes a first switching device controlled by a voltage supplied to the reset node for supplying a second discharging voltage to the set node, and an inverter circuit controlled by a voltage supplied to the set node for supplying any one of a charging voltage and a third discharging voltage to the reset node, wherein the third discharging voltage is lower than the second discharging voltage). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Jang’s inverter for additional voltage in order to manage desired voltage with intention of providing a clear image data.

As to claim 2, the combination of Lee and Jang discloses the display panel of claim 1. The combination further discloses each of the carry signal generator, the output unit, the inverter unit, and the pull-down unit comprises at least one transistor, and a channel of the at least one transistor comprises an oxide semiconductor (Jang, [0010] Also, as can be seen from FIG. 2(b), when the threshold voltage of the oxide semiconductor transistor is -3, the leakage current of the oxide semiconductor transistor increases still further, so that the voltage at the set node cannot even rise, thereby causing the scan pulse not to be generated at all).

As to claim 3, the combination of Lee and Jang discloses the display panel of claim 1. The combination further discloses the second low voltage has a lower voltage level than the first low voltage, and the third low voltage has a lower voltage level than the second low voltage (Jang, [0010] wherein the node controller of the nth stage includes a first switching device controlled by a voltage supplied to the reset node for supplying a second discharging voltage to the set node, and an inverter circuit controlled by a voltage supplied to the set node for supplying any one of a charging voltage and a third discharging voltage to the reset node, wherein the third discharging voltage is lower than the second discharging voltage).

As to claim 4, the combination of Lee and Jang discloses the display panel of claim 1. The combination further discloses the carry signal output terminal of the carry signal generator is electrically connected to a first input terminal of a right next stage and the inverter unit has an inverter signal output terminal which is electrically connected to a fourth input terminal of the right next stage (Lee, [0027] The first discharging part discharges the high voltage of the control node into the first low voltage or a second low voltage lower than the first low voltage in response to the (n+1) carry signal outputted from the following (n+1) stage).

As to claim 5, the combination of Lee and Jang discloses the display panel of claim 4. The combination further discloses the carry signal output terminal of the carry signal generator is also electrically connected to a second input terminal of a previous stage (Lee, [0076] The first input terminal IN1 of the first stage SRC1 receives a vertical start signal STV or one of the carry signals outputted from previous stages).

As to claim 6, the combination of Lee and Jang discloses the display panel of claim 5. The combination further discloses the carry signal output terminal of the carry signal generator is also electrically connected to a third input terminal of a second previous stage (Lee, e.g. the multiple stage connections of fig. 2).

As to claim 7, the combination of Lee and Jang discloses the display panel of claim 1. The combination further discloses the output unit comprises a first transistor and a first capacitor, and the first transistor comprises an input terminal for receiving a clock signal, a control terminal electrically connected to a node Q, and an output terminal electrically connected to the gate voltage output terminal to output the gate voltage (Lee, [0024] In an exemplary embodiment, the gate drive circuit may further include a buffer part consisting of transistor having its control gate connected to a first input terminal receiving an (n-1)th carry signal, its input electrode commonly connected to the first input terminal and its output electrode connected to the first node).

As to claim 8, the combination of Lee and Jang discloses the display panel of claim 7. The combination further discloses the carry signal generator comprises a fifteenth transistor and the fifteenth transistor comprises an input terminal for receiving a clock signal, a control terminal electrically connected to the node Q, and an output terminal electrically connected to the carry signal output terminal to output the carry signal (Lee, [0080] The second voltage terminal VT2 of each stage receives a second low voltage VSS2 having a second low level lower than the first low level. The second low level corresponds to a discharging level of a first node Q (hereinafter, Q node) included in the stage).

As to claim 9, the combination of Lee and Jang discloses the display panel of claim 8. The combination further discloses the pull-down unit comprises a second transistor and a third transistor for decreasing a voltage of the output terminal of the first transistor of the output unit to the first low voltage and an eleventh transistor for decreasing a voltage of the carry signal to the third low voltage (Lee, [0176] the first holding part 281 maintains the voltage of the carry node R at the second low voltage VSS2 in response to a voltage of the N node N during a remaining time of the frame).

As to claim 10, the combination of Lee and Jang discloses the display panel of claim 9. The combination further discloses the second transistor comprises a control terminal electrically connected to a second input terminal for receiving the carry signal of the next stage through a second input terminal, an input terminal electrically connected to the gate voltage output terminal, and an output terminal for receiving the first low voltage, and the third transistor comprises a control terminal to a node, wherein the node electrically connected to the inverter signal output terminal, an input terminal electrically connected to the gate voltage output terminal, and an output terminal for receiving the first low voltage (Jang, [0028] In accordance with another aspect of the present invention, a shift register includes a plurality of stages for sequentially outputting scan pulses, wherein an nth one of the stages (where n is a natural number) includes a node controller for controlling voltages at nodes, and an output unit for outputting any one of a corresponding one of the scan pulses and a first discharging voltage in response to the voltages at the nodes).

As to claim 11, the combination of Lee and Jang discloses the display panel of claim 9. The combination further discloses the eleventh transistor comprises a control terminal electrically connected to a node wherein the node electrically connected to the inverter signal output terminal, an input terminal electrically connected to the carry signal output terminal, and an output terminal for receiving the third low voltage (Lee, [0080] The second voltage terminal VT2 of each stage receives a second low voltage VSS2 having a second low level lower than the first low level. The second low level corresponds to a discharging level of a first node Q (hereinafter, Q node) included in the stage).

As to claim 12, the combination of Lee and Jang discloses the display panel of claim 9. The combination further discloses the pull-down unit further comprises a seventeenth transistor for decreasing a voltage of the carry signal to the third low voltage and the seventeenth transistor comprises a control terminal for receiving a carry signal of the next stage through a second input terminal, an input terminal electrically connected to the carry signal output terminal, and an output terminal for receiving the third low voltage (Lee, [0027] The second discharging part discharges the n-th carry signal into the second low voltage in response to the (n+1)th carry signal outputted from the following (n+1)th stage).

As to claim 13, the combination of Lee and Jang discloses the display panel of claim 12. The combination further discloses the pull-down unit further comprises an eleventh-1 transistor for decreasing the gate voltage to the first low voltage and the eleventh-1 transistor comprises a control terminal for receiving an inverter signal of a previous stage, an input terminal electrically connected to the gate voltage output terminal, and an output terminal for receiving the first low voltage (Lee, [0015] The first discharging switch discharges the high voltage of the first node down to the first low voltage in response to the (n+1)th carry signal).

As to claim 14, the combination of Lee and Jang discloses the display panel of claim 9. The combination further discloses the inverter signal of the inverter unit controls the third transistor to transmit the first low voltage to the gate voltage output terminal and the inverter signal of the inverter unit controls the eleventh transistor to transmit the third low voltage to the carry signal output terminal (Jang, [0090] FIG. 6 is a circuit diagram showing a variety of configurations of the inverter circuit INV in FIG. 5. The inverter circuit INV in FIG. 5 may include any one of circuit configurations shown in FIGS. 6(a), 6(b) and 6(c)).

As to claim 15, the combination of Lee and Jang discloses the display panel of claim 14. The combination further discloses the inverter unit comprises a seventh transistor, a twelfth transistor, and a thirteenth transistor, the seventh transistor comprises a control terminal electrically connected to an input terminal of thirteenth transistor and an output terminal of the twelfth transistor, an input terminal electrically connected to an input terminal and a control terminal of the twelfth transistor, and an output terminal electrically connected to an inverter signal output terminal output the inverter signal, and the thirteenth transistor comprises an output terminal for receiving the second low voltage (Jang, e.g. the configuration of nth stage of fig. 7).

As to claim 16, the combination of Lee and Jang discloses the display panel of claim 15. The combination further discloses the inverter unit further comprises an eighth transistor and the eighth transistor comprises a control terminal electrically connected to a control terminal of the thirteenth transistor, an input terminal electrically connected to the inverter signal output terminal, and an output terminal for receiving the second low voltage (Lee, [0097] During an n-th time interval Tn of a frame in which a high voltage is applied to the R node R, the switching part 270 discharges the clock signal CK received through the first clock terminal CT1 into the first low voltage VSS1 received through the first voltage terminal VT1. The eighth and thirteenth transistors TR8 and TR13 are turned ON in response to a high voltage of the R node R. Accordingly, the clock signal CK is discharged into the first low voltage VSS1).

As to claim 17, the combination of Lee and Jang discloses the display panel of claim 8. The combination further discloses the stage further comprises a node Q stabilization unit and the node Q stabilization unit comprises: a fourth transistor comprising an input terminal and a control terminal for receiving a carry signal of a previous stage through a first input terminal, and an output terminal electrically connected to the node Q; a sixth transistor comprising a control terminal for receiving a carry signal of a second next stage through a third input terminal, an input terminal electrically connected to the node Q, and an output terminal for receiving the second low voltage; a ninth transistor comprising a control terminal for receiving a carry signal of the next stage through a second input terminal, an input terminal electrically connected to the node Q, and an output terminal for receiving the second low voltage; and a tenth transistor comprising a control terminal electrically connected to a node wherein the node I electrically connected to the inverter signal output terminal, an input terminal electrically connected to the node Q, and an output terminal for receiving the second low voltage (Lee, circuit configuration of fig. 3).

18. (Withdrawn)

As to claim 19, the combination of Lee and Jang discloses the display panel of claim 1. The combination further discloses the stage further comprises a fifth transistor comprising an input terminal electrically connected to a node wherein the node electrically connected to the inverter signal output terminal, a control terminal for receiving a carry signal of a previous stage through a first input terminal, and an output terminal for receiving the second low voltage (Lee, [0076] The first input terminal IN1 of the first stage SRC1 receives a vertical start signal STV or one of the carry signals outputted from previous stages).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/15/2022